                                                                         U.S. DIbiRfCT CQ-'R-^
                                                                              AL'-urT".

                      IN THE UNITED STATES DISTRICT                                             3-' 29
                    FOR THE SOUTHERN DISTRICT OF GE§!rSM^—J£ _.
                                                                                 CIS ,      ;7r

                                                 CASENO.
                                                                CVllS-0196
                           RULE 26 INSTRUCTION ORDER


       Federal Rule of Civil Procedure 26(1) requires the parties to confer, develop a

proposed discovery plan, and submit a report to this Court, Subsequent to the filing of the
report, a Scheduling Order must be entered pursuant to Fed. R. Civ. P. 16(b). Therefore,the

parties shall confer as provided in Federal Rule 26(f) by the earlier of 60 days after any

defendant has been served with the complaint or 45 days after any defendant has appeared.

See L.R. 26.1(a).' Thereafter, within 14 days after the required conference held pursuant to

Rule 26(f),the parties shall submit to the Court a written report conforming to the language

and format ofthe Rule 26(f)Report attached to this Order outlining their discovery plan, to

L.R. 26.1(b).

       Except in unusually protracted or complex cases, the parties will be expected to

adhere to the following deadlines and limitations:

       1.       The parties shall serve all written discovery on opposing parties and
                shall complete all depositions within 140 days ofthe filing ofthe last
                answer ofthe defendants named in the original complaint.                 L.R.
                26.1(d)(i).

       2.       The plaintiff must furnish the expert witness reports required by
                Federal Rule 26(a)(2)within 60 days after the Rule 26(f)conference.
                to L.R. 26.1(d)(ii).




       'The Local Rules may be found on the Court's website at www.gasd.uscourts.gov.
       3.      The defendant must furnish the expert witness reports required by
               Federal Rule 26(a)(2)\vitliin 90 days after the Rule 26(f)conference
               (or 60 days after the answer, whichever is later). See L.R.
               26.1(d)(iii).

       4.      The last day for filing motions to add or join parties or amend the
               pleadings is 60 days after the first answer ofthe defendants named in
               the original complaint. See L.R. 16.3.

       5.      The last day for filing all other motions,excluding motions in limine,
               is 30 days after the close of discoveiy. ^L.R. 7.4.

Plaintiffs counseL or,ifapplicable,the pro se plaintiff, shall ensure that a copy ofthis Order

is seiwed upon all parties. Finally, a parly who cannot gain the cooperation ofthe other pait)'

in prepaidng the Rule 26(f)Report should advise the Court prior to the due date ofllie report

of the other party's failure to cooperate.

       SO ORDERED.




                                       BRIAN K. EPFS
                                       UNITED STATES MAGISTRATE JUDGE
                UNITED STATES DISTRICT COURT

               SOUTHERN DISTRICT OF GEORGIA

                                       DIVISION




                Plaintiff

                                       Case No.




                Defendant


                         RULE26(£) REPORT
1.   Date of Rule 26(f) conference:
2.   Parties or counsel who participated in conference^



     If any defendant has yet to be served, please identify the
     defendant and state when service is expected.

     Date the Rule 26(a)(1) disclosures were made or will be made-

     If any party objects to making the initial disclosiires required by
     Rule 26(a)(1) or proposes changes to the timing or form of those
     disclosures,
     (a)   Identify the party or parties making the objection or
           proposal-




     (b)   Specify the objection or proposal-
6.   The Local Rules provide a 140-day period for discovery. If any
     party is requesting additional time for discovery,

     (a)   Identify the party or parties requesting additional time-




     (b)   State the number of months the parties are requesting for
           discovery-


months

     (c)   Identify the reason(s)for requesting additional time for
           discovery-

                 Unusually large number of parties

                 Unusually large number of claims or defenses

                 Unusually large number of witnesses

                  Exceptionally complex factual issues

                 Need for discovery outside the United States

                 Other-
     (d)   Please provide a brief statement in support of each of the
           reasons identified above-
     If any party is requesting that discovery be limited to particular
     issues or conducted in phases, please

     (a)   Identify the party or parties requesting such limits-




     (b)   State the nature of any proposed limits-




8.   The Local Rules provide, and the Court generally imposes, the
     following deadlines-

     Last day for fihng motions to add       60 days after issue is joined
     or join parties or amend pleadings

     Last day to furnish expert witness      60 days after Rule26(jD
     report by plaintiff                           conference


     Last day to furnish expert witness      90 days aifter Rule 26(£)
     report by a defendant                              conference (or
                                                        60 days
                                                   after the answer,
                                                   whichever is later)
     Last day to file motions                      30 days after close of
                                                   discovery

     If any party requests a modification of any of these deadlines,

     (a)   Identity the party or parties requesting the modification*




     (b)   State which deadline should be modified and the reason
           supporting the request-




9.   If the case involves electronic discovery,

     (a)   State whether the parties have reached an agreement
           regarding the preservation, disclosure, or discovery of
           electronically stored information, and if the parties prefer to
           have their agreement memoraHzed in the scheduling order,
           briefly describe the terms of their agreement^




     (b)   Identify any issues regarding electronically stored
           information as to which the parties have been imable to
           reach an agreement-
10.   If the case is known to involve claims of privilege or protection of
      trial preparation material,

      (a)   State whether the parties have reached an agreement
            regarding the procedures for asserting claims of privilege or
            protection after production of either electronic or other
            discovery material*




      (b)   Briefly describe the terms of any agreement the parties wish
            to have memorahzed in the scheduling order (or attach any
            separate proposed order which the parties are requesting
            the Court to enter addressing such matters)'




      (c)   Identify any issues regarding claims of privilege or
            protection as to which the parties have been unable to reach
            an agreement-




11. State any other matters the Court should include in its scheduling
      order-




12.   The parties certify by their signatures below that they have
      discussed the nature and basis of their claims and defenses and
the possibilities for prompt settlement or resolution of the case.
Please state any specific problems that have created a hindrance
to the settlement of the case'




This         day of                 ,20 .

                 Signed^
                                             A ttorney for Plain tiff



                                             Attorney for Defendant
